DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 84, 85, and 87-103 are pending in the instant application. Claims 1, 84, 85, and 87-103 are allowed. 
Response to Amendment and Arguments/Remarks 
	The amendment and arguments/remarks filed on March 22, 2021 have been fully considered and entered into the application. With regards to the nonstatutory double patenting rejections as being unpatentable over U.S. Patent Nos. 9,849,119, 9,309,234, 8,835,488, and 9,642,842, the rejections are overcome by the submission of a terminal disclaimer on March 22, 2021 and the rejections and claim objections have been withdrawn. With regards to the nonstatutory double patenting rejection as being unpatentable over U.S. Patent No. 9,044,469, the grounds for rejection are moot in view of Applicant’s amendment and the rejection has been withdrawn. 
REASONS FOR ALLOWANCE
The pharmaceutically acceptable salts of [(3-methoxythiophen-2-yl)methyl]({2-[(9R)-9-(pyridin-2-yl)-6-oxaspiro[4.5]decan-9-yl]ethyl})amine, pharmaceutical compositions thereof and methods of treating pain in a subject of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the salts. The prior art does not disclose a pharmaceutically acceptable salt which fits within the scope of those of the instant claims nor does it disclose an obvious variant. Therefore, the pharmaceutically acceptable salts of the prior art have different properties than those of the instant claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626